Order entered September 12, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00623-CR
                                      No. 05-19-00624-CR

                              ENRIQUE PERALTA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F18-75329-S & F18-75330-S

                                           ORDER
       Before the Court is appellant’s September 9, 2019 third motion to extend the time to file

appellant’s brief. The brief has been tendered with the motion. We GRANT the motion and

ORDER appellant’s brief filed as of the date of this order.


                                                      /s/     LANA MYERS
                                                              JUSTICE